DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to an apparatus for containing fluid, classified in B67D 7/78.
II. Claims 6-7, drawn to a method for bleeding a vessel, classified in F17D 3/10.
The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as allowing and dispensing a fluid used for any other purpose such as collecting rain water.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions, species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the inventions, species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the inventions, species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Chris Dynowski on 5/19/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings appear to be hand drawn and not of acceptable quality for a patent. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first gas pressure release valve is arranged to release the gaseous portion of the fluid when a pressure of said gaseous portion is at or below a prescribed pressure value as claimed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claim 1 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “the first gas pressure relief valve” is indefinite because it is not clear how the first gas pressure relief valve can be arranged to only release pressure into the atmosphere when the pressure is at or below a predetermined limit as claimed in claim 2.  It appears the Applicant may be intending to claim a vacuum relief valve instead.  However, this limitation is indefinite because the specification fails to adequately describe how the valve operates and the structure which allows the valve to operate in the claimed manner.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson (US 3,924,773).
Regarding claim 1, Wilkinson discloses an apparatus (1) for containing fluid released from a vessel during a bleeding operation to release pressure formed in the vessel, comprising: an enclosed receptacle (3) having a bottom (the bottom of 3 with reference to Fig. 1) adapted for resting on a support surface and defining an interior of the receptacle for receiving the fluid discharged from the vessel due to the pressure during the bleeding operation; an inlet port (15) fluidically communicated with the interior of the receptacle at a spaced height from the bottom of the receptacle (Fig. 1) for fluidically coupling the interior with the vessel upon which the bleeding operation is to be performed so that the fluid released from the vessel during the bleeding operation can be guided to the interior of the receptacle; a first gas pressure release valve (57) fluidically communicated with the interior of the receptacle at a spaced height from the bottom of the receptacle (Fig. 1) and arranged to release to an external environment of the receptacle a gaseous portion of the fluid in the interior of the receptacle received from the vessel (Col. 3, lines 4-14); and a drain port (the port which leads into 53) selectively fluidically communicated with the interior of the receptacle generally at a 
The Examiner would like to add that any claimed limitations directed to elements outside of the receptacle apparatus claimed such as the vessel is interpreted as functional language and the apparatus of Wilkinson is capable of meeting each limitation claimed.
	Regarding claim 2, as best understood, Wilkinson further discloses the apparatus of claim 1 wherein the first gas pressure release valve is arranged to release the gaseous portion of the fluid when a pressure of said gaseous portion is at or below a prescribed pressure value. (Col. 3, lines 4-14; see how the valve 57 is opened in order to release the pressure supplied from 55 when the tank is intended to be filled))
	Regarding claim 4, Wilkinson further discloses the apparatus claim 2 further including an auxiliary gas pressure release valve (59) fluidically communicated with the interior of the receptacle at a spaced height from the bottom of the receptacle (Fig. 1) and arranged to release to the external environment of the receptacle the gaseous portion of the fluid received from the vessel when a pressure of the gaseous portion exceeds a prescribed threshold value. (Col. 3, lines 4-14)
	Regarding claim 5, Wilkinson further discloses the apparatus of claim 4 wherein the receptacle includes a bottom wall (the wall defining the bottom of 3) defining the bottom of the receptacle, an opposite top wall (the wall defining the top of 3) and a peripheral side wall (the wall defining the side of 3) spanning therebetween, and the first gas pressure release valve is supported on the top wall and the auxiliary gas pressure 

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US 4,482,017).
Regarding claim 1, Morris discloses an apparatus (Fig. 1) for containing fluid released from a vessel during a bleeding operation to release pressure formed in the vessel, comprising: an enclosed receptacle (2) having a bottom (the bottom of 2 with reference to Fig. 1) adapted for resting on a support surface and defining an interior of the receptacle for receiving the fluid discharged from the vessel due to the pressure during the bleeding operation; an inlet port (6 on one side of 2) fluidically communicated with the interior of the receptacle at a spaced height from the bottom of the receptacle (Fig. 1) for fluidically coupling the interior with the vessel upon which the bleeding operation is to be performed so that the fluid released from the vessel during the bleeding operation can be guided to the interior of the receptacle; a first gas pressure release valve (30) fluidically communicated with the interior of the receptacle at a spaced height from the bottom of the receptacle (Fig. 1) and arranged to release to an external environment of the receptacle a gaseous portion of the fluid in the interior of the receptacle received from the vessel (Col. 4, lines 26-46); and a drain port (the port which leads into 4) selectively fluidically communicated with the interior of the receptacle generally at a bottom of the receptacle for selectively releasing a liquid portion of the fluid received from the vessel.

Regarding claim 2, as best understood, Morris further discloses the apparatus of claim 1 wherein the first gas pressure release valve (for the purposes of this claim and each claim dependent thereof, the first gas pressure release valve is being interpreted as line 6 including 10 on the other side from the one being interpreted as the inlet port) is arranged to release the gaseous portion of the fluid when a pressure of said gaseous portion is at or below a prescribed pressure value (see how when the tank 2 is at 1 atm or less than 1 atm, gaseous fluid may flow out of 6 until the float valve 10 is closed and pressure is raised past 1 atm).
Regarding claim 3, Morris further discloses the apparatus of claim 2 wherein the prescribed pressure value is one atmosphere. (see how the inside of the receptacle is maintained at atmospheric pressure until each float 10 is closed and pressure will be built up past 1 atm)
Regarding claim 4, Morris further discloses the apparatus claim 2 further including an auxiliary gas pressure release valve (30) fluidically communicated with the interior of the receptacle at a spaced height from the bottom of the receptacle and arranged to release to the external environment of the receptacle the gaseous portion of the fluid received from the vessel when a pressure of the gaseous portion exceeds a prescribed threshold value. (Col. 4, lines 26-46)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson.
	Regarding claim 3, Wilkinson discloses all of the limitations of claim 2 as applied above, but fails to disclose the prescribed pressure value is one atmosphere.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Wilkinson such that the valve 57 is capable of releasing pressure at one atmosphere or less since discovering the optimum value of a result effective variable (note that the pressure of the chamber can reach 7 psi as mentioned in Col. 3, lines 28-40) involves only routine skill in the art. The motivation for doing so would be to provide a valve which accommodates alternative pressure conditions as defined by the user.


5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris.
Regarding claim 5, Morris further discloses the apparatus of claim 4 wherein the receptacle includes a bottom wall (the wall defining the bottom of 2) defining the bottom of the receptacle, an opposite top wall (the wall defining the top of 2) and a peripheral side wall (the wall defining the side of 2) spanning therebetween, and the first gas pressure release valve is supported on the top wall, but fails to disclose the auxiliary gas pressure release valve is supported on the peripheral wall at a location thereon closer to the top wall than to the bottom wall.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the position of the auxiliary gas pressure release valve to be on the peripheral at a location thereon closer to the top wall than to the bottom wall since applicant has not disclosed that having the position of the auxiliary gas pressure release valve to be on the peripheral at a location thereon closer to the top wall than to the bottom wall solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the position of the auxiliary gas pressure release valve is on the peripheral at a location thereon closer to the top wall than to the bottom wall, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant places no criticality on the positioning of the auxiliary gas pressure release valve being on the peripheral wall as opposed to the top wall, merely stating that the first gas pressure release valve 21 is supported on the top wall 33 and the auxiliary gas pressure release valve 28 is supported on the peripheral wall 35 at a location thereon closer to the top wall 33 than to the bottom wall 31 but preferably is generally at the top so as to maximize a volume of the liquid which can be collected in the receptacle without obstructing the release of gas from the interior 15 on page 7 of the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marshall et al. (US 2018/0265345) discloses refilling systems, refillable containers and method for refilling containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL J GRAY/Examiner, Art Unit 3753